     Case 2:20-cv-01886-GMN-BNW Document 24 Filed 12/07/20 Page 1 of 3



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, State Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   FIDELITY NATIONAL TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                           DISTRICT OF NEVADA
17
       DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:20-CV-01886-GMN-BNW
18     COMPANY,
                                                         STIPULATION FOR EXTENSION OF
19                            Plaintiff,                 TIME TO RESPOND TO
                                                         OPPOSITIONS TO MOTION TO
20                    vs.                                DISMISS AND COUNTERMOTION
                                                         FOR PARTIAL SUMMARY
21     FIDELITY NATIONAL TITLE GROUP,                    JUDGMENT (ECF Nos. 17, 19, 20)
       INC. et al.,
22                                                       (FIRST REQUEST)
                              Defendants.
23

24
            COMES NOW defendant Fidelity National Title Insurance Company (“Fidelity”) and
25
     plaintiff Deutsche Bank National Trust Company (“Deutsche Bank”), by and through their
26
     respective attorneys of record, hereby agree and stipulate as follows:
27
            1.      On October 20, 2020, Fidelity and fellow defendant Fidelity National Title Group,
28

                                                     1
                                           STIPULATION AND ORDER
     Case 2:20-cv-01886-GMN-BNW Document 24 Filed 12/07/20 Page 2 of 3



 1   Inc. (“FNTG”) filed their motions to dismiss (ECF No. 6, 7.);
 2          2.     On December 3, 2020 Deutsche Bank filed its response to Fidelity and FNTG’s
 3   motions (ECF No. 17, 19) and filed a countermotion for partial summary judgment (ECF No. 20);
 4          3.     Fidelity and FNTG’s deadline to respond to the oppositions to the motions to
 5   dismiss and countermotion for partial summary judgment is currently December 10, 2020;
 6          4.     Fidelity and FNTG request a brief extension of time to respond to the opposition to
 7   motion to dismiss and countermotion for partial summary judgment, until December 24, 2020, to
 8   afford Fidelity and FNTG additional time to respond to the legal arguments set forth in Deutsche
 9   Bank’s motions;
10          5.     Deutsche Bank does not oppose the requested extension;
11   //
12   //
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                  2
                                        STIPULATION AND ORDER
     Case 2:20-cv-01886-GMN-BNW Document 24 Filed 12/07/20 Page 3 of 3



 1          6.     This is the first request for an extension which is made in good faith and not for
 2   purposes of delay;
 3          IT IS SO STIPULATED that Fidelity and FNTG’s deadline to respond to Deutsche
 4   Bank’s oppositions to the motions to dismiss (ECF Nos. 17, 19) and countermotion for partial
 5   summary judgment (ECF No. 20) is hereby extended through and including December 24, 2020.
 6

 7   Dated: December 4, 2020                      SINCLAIR BRAUN LLP
 8

 9                                                By:     /s/-Kevin S. Sinclair
                                                        KEVIN S. SINCLAIR
10                                                      Attorneys for Defendant
                                                        FIDELITY NATIONAL TITLE INSURANCE
11                                                      COMPANY
12   Dated: December 4, 2020                      WRIGHT FINLAY & ZAK, LLP
13

14                                                By:    /s/-Darren T. Brenner
                                                        DARREN T. BRENNER
15
                                                        Attorneys for Plaintiff
                                                        DEUTSCHE BANK NATIONAL TRUST
16
                                                        COMPANY
17
            IT IS SO ORDERED.
18
                         7 day of December, 2020.
            Dated this _____
19

20

21

22

23           _______________________________________
            Gloria M. Navarro, District Judge
24          UNITED STATES DISTRICT COURT

25

26

27

28

                                                 3
                                       STIPULATION AND ORDER
